THE THIRTEENTH COURT OF APPEALS

                                      13-22-00288-CV


           BUNNETT & CO., INC., ENERGY FEEDS INTERNATIONAL, LLC,
                           AND WILLIAM E. BUNNETT
                                     v.
            NATURAL SODA LLC AND ENIRGI GROUP CORPORATION


                                    On Appeal from the
                       200th District Court of Travis County, Texas
                        Trial Court Cause No. D-1-GN-15-005653


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERED in accordance

with its opinion. Each party shall bear their own costs relating to this appeal.

       Further, NATURAL SODA LLC, and its surety SURE TEC INSURANCE

COMPANY are hereby released from the requirements of the supersedeas bond, dated

June 11, 2017.

       We further order this decision certified below for observance.

September 15, 2022